Citation Nr: 1501041	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-12 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling based upon limitation of flexion.

2.  Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 based on left knee surgery performed on July 12, 2006.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel




INTRODUCTION

The Veteran had active service from November 1979 to September 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his March 2010 substantive appeal, the Veteran requested a Board hearing.  He was scheduled for a November 2012 hearing, but failed to appear.  He has not asserted good cause for missing the hearing.  The hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d).  


FINDINGS OF FACT

1.  Left knee flexion is limited to no more than 45 degrees, even when considering functional impairment on use. 

2.  Left knee extension is limited to no more than 10 degrees, even when considering functional impairment on use. 

3.  On July 12, 2006, the Veteran underwent a partial arthroplasty of his service-connected left knee, which resulted in at least one month of convalescence.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for loss of left knee flexion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

2.  The criteria for a 10 percent rating, but no higher, for loss of left knee extension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2014).

3.  A temporary total rating pursuant to 38 C.F.R. § 4.30 based on left knee surgery performed on July 12, 2006 is established.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.400, 4.29, 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The claim for a temporary total rating is being denied as a matter of law, and the VCAA is inapplicable to this portion of the appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

For increased rating claims, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A February 2009 letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA's duty to notify is satisfied.  

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The evidence includes service treatment records, private treatment records, and statements from the Veteran and his representative.  The Veteran has not otherwise identified outstanding medical records pertinent to the current claims.  The Veteran was afforded a VA orthopedic examination in February 2009.  The Veteran has not submitted any written statement or additional medical records indicating any material increase in disability.  Consequently, an additional VA examination is not necessary.  

The Board notes the November 2014 objections to the VA examination report by the Veteran's representative.  The representative asserts that the February 2009 VA examination is inadequate since the examiner did not review the claims folder.  The representative further asserts that the Veteran's disability has increased in severity since the examination.  

The Board finds that the February 2009 VA examination is adequate.  Crucially, the claims file is not a "magical or talismanic set of documents," and the absence of claims file review does not categorically exclude the possibility that the examiner is nevertheless informed of the relevant facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Here, the examiner was informed of the relevant facts of the case, as his description of the medical history of the Veteran's disability is consistent with the medical history of the disability described throughout the claims file.  The examiner also obtained a detailed history of the Veteran's left knee disability, queried the Veteran on his left knee symptoms, and provided findings sufficient to evaluate the disability under the pertinent rating criteria.  

Additionally, contrary to the assertions of the Veteran's representative, the evidence of record does not show that the disability has changed since the 2009 examination.  Nor has the representative made any specific argument as to an increase in symptoms to warrant a new examination.  In this regard, the Board emphasizes that the mere passage of time alone does not render the previous examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).  Therefore, absent a showing of worsening of the left knee disability, an additional examination is unwarranted.  Accordingly, the Board finds that the examination report or record is adequate, and the duty to assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have also been satisfied.

Increased Rating

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. 
§§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Id.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40  and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  See Mitchell v. Shinseki; Mitchell (Tyra) v. Shinseki, 25 Vet. App. 32 (2011).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court clarified that 38 C.F.R. § 4.59 does not require that such pain be related to arthritis.  

Normal range of motion for the knee is flexion to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71, Plate II (2014). 

Diagnostic Code 5260 provides the rating criteria for limitation of flexion of the leg. Under this diagnostic code provision, flexion that is limited to 60 degrees is noncompensable; flexion that is limited to 45 degrees warrants a 10 percent disability rating; flexion that is limited to 30 degrees warrants a 20 percent disability rating; and flexion that is limited to 15 degrees warrants a 30 percent disability rating.  A 30 percent disability rating is the highest available under Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014). 

Diagnostic Code 5261 provides the rating criteria for limitation of extension of the leg.  Under this diagnostic code provision, extension that is limited to 5 degrees is noncompensable; extension that is limited to 10 degrees warrants a 10 percent disability rating; and extension limited to 15 degrees warrants a 20 percent disability rating.  Extension limited to 20 degrees warrants a 30 percent disability rating; extension limited to 30 degrees warrants a 40 percent disability rating; and extension limited to 45 degrees warrants a 50 percent disability rating.  A 50 percent disability rating is the highest available under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is also deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  See 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 5003; VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Again, the Court has clarified that general painful motion under 38 C.F.R. § 4.59 does not require the presence of arthritis.  Burton, 25 Vet. App. at 4.

VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September, 2004).

For background purposes, the Veteran was service-connected for a left knee disability effective in October 2002.  In July 2006, he underwent a partial knee replacement at a private facility without complication.  From March to May 2007, he was enrolled in private physical therapy with complaints about left knee weakness and poor endurance.  He left physical therapy due to conflicts with work.  
January 2008 private medical records reflect that the Veteran continued to have anterolateral left knee pain.  He reported an episode of "giving way" with increased knee pain.  Rest and analgesics provided some relief.  Clinical examination showed pain to palpation over the lateral joint line.  Otherwise, the examiner commented the physical examination was normal with satisfactory range of motion and stability.  X-rays were within normal limits.  The examiner diagnosed left knee pain and noted that internal derangement cannot be ruled out.  

In his January 2009 claim, the Veteran requested an increase and reported that he had partial knee replacement of the left knee in 2005.  

February 2009 VA orthopedic examination showed that the examiner did not have the claims folder.  He noted that the Veteran had been service-connected for the left knee since 2002.  However, it increased in severity to where the Veteran underwent a left knee partial replacement.  The Veteran believed his postoperative status was even worse than before the operation.  He cited a constant limp, in addition to pain and difficulty standing or walking.  His treatments included analgesics, physical therapy, bracing, exercise program, and steroid injections.  The examiner noted the July 2005 surgical history at a private facility with a clinical indication of degenerative joint disease.  The Veteran denied having the following symptoms: deformity, instability, incoordination, decreased speed of joint motion, dislocation or subluxation, locking, effusions, or inflammation.  He endorsed having the following symptoms: giving way, pain, stiffness, and weakness.  He was able to stand for 15 to 30 minutes and able to walk 1/4 mile.  He used a cane and brace frequently.  Clinical examination showed the Veteran to have an antalgic gait with poor propulsion.  There was no evidence of abnormal weight bearing from callus formation or skin breakdown.  However, an abnormal shoe wear pattern was found which was described as increased wear affecting outside edges of both heels and inside edge of the left forefoot.  

Clinical examination was positive for effusion, tenderness, weakness, and abnormal motion.  Clicking and snaps were observed.  Meniscus abnormality was noted with effusion.  Locking and dislocation were not associated with the meniscus abnormality.  Osgood-schlatter's disease, crepitation, knee mass, grinding, instability, patellar abnormality, and McMurray's test were negative.  The examiner noted moderate weakness associated with the joint prosthesis.  Left knee flexion was to 90 degrees and extension was to 10 degrees.  Pain was observed.  Upon repetitive motion, left knee flexion was to 80 degrees and left knee extension was to 10 degrees.  Ankylosis was not observed.  The examiner diagnosed left knee degenerative joint disease with partial knee joint replacement.  She opined that it caused moderate interference with chores, shopping, recreation, and traveling.  It prevented sports and exercise activities.  

The Veteran contends higher and/or separate ratings are warranted for his service-connected left knee disability.  He has been assigned a 10 percent disability rating based upon limitation of flexion.  38 C.F.R. § 4.71a, DC 5260.

Review of the record shows that the Veteran met the 10 percent rating criteria for limitation of extension at the February 2009 VA examination.  38 C.F.R. § 4.71a, DC 5261; VAOGCPREC 9-2004 (September, 2004).  Therefore, a separate 10 percent rating, but no higher, is granted for limitation of extension of the left knee for the entire appeal period.  Id.

In all other respects, the Board finds that increased or additional separate ratings for the left knee disability are not warranted.  The Veteran's left knee disability does not approximate a limitation of flexion to 30 degrees or extension limited to 15 degrees, even when considering functional impairment.  In making this determination, the Board finds the clinical observations made by the February 2009 VA examiner to be highly probative in assessing the level of disability due to the examiner's education and clinical experience.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).

The Veteran's reports of left knee pain, weakness, and giving way have been considered.  While acknowledging the Veteran's complaints about functional impairment, the probative clinical findings demonstrate the limited range of motion contemplated by the currently assigned ratings.  They do not indicate that the symptoms are actually productive of greater limitation than stated on the clinical examination.  Mitchell, 25 Vet. App. at 38.  Consequently, the Board declines to assign left knee limitation of motion ratings greater than 10 percent for limited flexion and 10 percent for limited extension based upon the Veteran's reports of pain, giving way, and weakness.  Id.; see 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260 and 5261.

The Board has considered additional instability/ subluxation ratings under Diagnostic Code 5257.  38 C.F.R. § 4.71a, DC 5257; VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  At the February 2009 VA examination, the Veteran reported "giving way" but denied instability.  Contemporaneous clinical evaluation was negative for findings suggestive of instability.  The Board notes the Veteran's lay report of giving way.  However, the Board finds the clinical report by the March 2009 VA examiner highly probative due to the examiner's education and clinical experience.  Caluza, 7 Vet. App. at 510-511.  The evidence weighs against assignment of a compensable rating for left knee instability/ subluxation due to the highly probative negative findings made during clinical evaluation.  A separate compensable rating for left knee instability or subluxation is not warranted.  Id.

In summary, a rating in excess of 10 percent for limitation of left knee flexion is denied.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261.  An additional 10 percent rating, but no higher, for limitation of left knee extension is granted for the entire appeal period.  Id.  For the reasons stated above, the preponderance of the evidence weighs against the claim in all other respects, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).

Temporary Total Rating

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted.  In pertinent part, a total rating will be assigned under this section if treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence.  
38 C.F.R. § 4.30 (2014).

The United States Court of Appeals for Veterans Claims (Court) has held that notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.  Felden, 11 Vet. App. At 430.

The Veteran underwent a left knee partial arthroplasty on July 12, 2006 at a private hospital.  Following surgery, he was discharged to his home, where he received additional health care and physical therapy.  At a follow-up appointment three weeks following the surgery, he was instructed to "remain[] on 'no work' status," and return in two weeks.

Affording the Veteran the benefit of the doubt, the Board finds that the Veteran's surgery for his service-connected left knee disability resulted in at least a month of convalescence.  Id.  Accordingly, a temporary total evaluation is warranted under 38 C.F.R. § 4.30. 

Additional rating considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected left knee disability is fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The symptoms include pain, weakness, and reduced joint motion, which are specifically contemplated by the rating criteria.  

In conclusion, the assigned ratings fully contemplate occupational interference from the left knee disability.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran does not otherwise affirmatively assert that his service-connected disabilities preclude gainful employment consistent with his education and occupational experiences.  A total disability rating based upon individual unemployability (TDIU) is consequently not for further consideration.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 10 percent on the basis of limitation of flexion for a left knee disability is denied.

A separate 10 percent rating on the basis of limitation of extension for a left knee disability is granted, subject to the regulations pertinent to the disbursement of monetary funds.  

A temporary total rating pursuant to 38 C.F.R. § 4.30 based on left knee surgery performed on July 12, 2006 is granted, subject to the regulations pertinent to the disbursement of monetary funds.  


______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


